Name: Commission Regulation (EC) No 2271/95 of 27 September 1995 on the sale of certain products of the beef and veal sector held by intervention agencies to certain welfare institutions and bodies, and repealing Regulation (EEC) No 2848/89
 Type: Regulation
 Subject Matter: legal form of organisations;  animal product;  economic geography;  trade policy;  prices
 Date Published: nan

 Avis juridique important|31995R2271Commission Regulation (EC) No 2271/95 of 27 September 1995 on the sale of certain products of the beef and veal sector held by intervention agencies to certain welfare institutions and bodies, and repealing Regulation (EEC) No 2848/89 Official Journal L 231 , 28/09/1995 P. 0023 - 0027COMMISSION REGULATION (EC) No 2271/95 of 27 September 1995 on the sale of certain products of the beef and veal sector held by intervention agencies to certain welfare institutions and bodies, and repealing Regulation (EEC) No 2848/89THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 424/95 (2), and in particular Article 7 (3) thereof, Whereas Council Regulation (EEC) No 98/69 (3), as last amended by Regulation (EC) No 3290/94 (4), lays down the general rules for the disposal of frozen beef bought in by the intervention agencies; whereas Commission Regulation (EEC) No 2173/79 (5), as last amended by Regulation (EEC) No 1759/93 (6), lays down the detailed rules for that disposal; Whereas the level of intervention stocks makes special sales possible to certain welfare institutions and bodies with a view of incorporating the meat in the provisioning of the persons for whom the institutions and bodies are responsible; whereas such sales are not likely to interfere with the normal disposal of meat on the market; Whereas the beef should be sold at prices fixed in advance in accordance with Regulation (EEC) No 2173/79; whereas, however, special appropriate provisions should be adopted, in particular in respect of detailed rules of control and minimum quantities adopted to the requirements of the purchasers; Whereas in order to ensure that the products reach the intended destination a supplementary security should be lodged where use is made of an agent or intermediary; Whereas a direct distribution of the meat in the form of prepared meals is equally an appropriate way to ensure that the products reach the intended destination; whereas, however, under certain conditions the distribution of the beef may be made in an unprepared state at cost price; Whereas products held by intervention agencies and sold for a specific end-use are subject to Commission Regulation (EEC) No 3002/92 (7), as last amended by Regulation (EEC) No 1938/93 (8); Whereas the provisions of this Regulation replace and supplement those laid down in Commission Regulation (EEC) No 2848/89 (9), as last amended by Regulation (EC) No 274/95 (10); whereas the Regulation (EEC) No 2848/89 should therefore be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. Intervention agencies may sell certain products of the beef and veal sector which they are holding to non-profit-making welfare institutions and bodies, hereinafter called 'institutions`, situated in the Community which so request and which are mentioned in the list referred to in paragraph 3. The application from the institution shall be accompanied by its written undertaking to use the products only in accordance with Article 2. 2. Sales shall be carried out at prices fixed in advance in accordance with the provisions of Regulation (EEC) No 2173/79, (EEC) No 3002/92 and of this Regulation. By way of derogation from Article 17 (2) of Regulation (EEC) No 2173/79, the minimum quantity sold shall be 500 kilograms for bone-in meat and 250 kilograms for other products. 3. Each Member State shall draw up the list of institutions referred to in paragraph 1 and situated on its territory. This list shall contain the name and address of each institution and the approximate number of persons for whom it is responsible. The list and all amendments to it shall be notified to the Commission. The institution is withdrawn from the list for a period of at least 12 months if a serious infringement of this Regulation is established. No later than 31 January of each year the Member States shall notify the Commission of the quantities bought by each institution during the preceding calendar year. 4. Any institution wishing to purchase products from an intervention agency situated in another Member State shall present a certificate issued by the competent authority in its own Member State. The selling intervention agency shall inform the intervention agency in the Member State where the meat will be consumed of the quantities taken over by the buyer. 5. The products referred to in paragraph 1 and their selling price are specified in Annex I. Information relating to the quantities and the location of the products in store may be obtained from the addresses given in Annex II. Article 2 1. The products in question must be used within the six months following the conclusion of contract, in the form of prepared meals made available solely to the persons for whom the abovementioned institutions are responsible. 2. By way of derogation from paragraph 1 the Member States may authorize the meat to be resold in its unprepared state provided that: - it is sold at cost price, - sale is restricted to persons a large part of whose income comprises financial aid from the institution for the purpose of purchasing such meat, - a maximum quantity purchased per person is laid down, - a record of individual purchases is kept, - the purchaser gives an undertaking that the meat shall not be resold but consumed by himself or his family. Member States wishing to avail themselves of this facility will inform the Commission in advance, providing the following information: - the list of institutions in question and the approximate number of persons who may benefit from the sales, - a description of how the system operates and the control measures relating to it, - the selling price applied and its components. A maximum quantity may be fixed in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68. The Member States availing themselves of this facility shall inform the Commission at the beginning of each month of the quantities sold in this way during the previous month. Article 3 1. The institutions included in the list referred to in Article 1 (3) may make use of an agent or other intermediary who has lodged the supplementary security referred to in Article 6 (2), in particular in respect of purchase, transport, storage, boning and cutting operations. 2. The intermediaries, agents and institutions referred to in the preceding paragraphs shall keep up to date accounts whereby the destination and use of the products concerned may be verified; in particular it must be possible to verify that the quantity of products purchased corresponds to that consumed. Article 4 The intervention agencies shall give priority to selling the products which have been stored the longest. Article 5 With a view to control of the boning and cutting operations referred to in Article 3 (1), delivery and acceptance by the beneficiary institution, 100 kilograms of boneless meat shall correspond to 130 kilograms of bone-in meat. Boneless meat shall be presented in a way which permits easy identification of the cuts. The intermediaries or agents referred to in Article 3 shall ensure that products delivered to the institution in question are accompanied by a certificate indicating: - the presentation, weight and grade of the quarters, - where the meat has been boned or cut, the number, type and weight of the different cuts. The certificate, signed by the intermediary or agent and by the institution in question, shall be forwarded without delay to the intervention agency in the Member State in which the security referred to in Article 6 is lodged. Article 6 1. The security referred to in Article 15 of Regulation (EEC) No 2173/79 shall be lodged with the intervention agency in the Member State where the meat is to be used. 2. A supplementary security of ECU 110 per 100 kilograms shall be lodged with the same agency by any intermediary or agent, on the terms laid down in Article 2 (3) of Regulation (EEC) No 2173/79. This security shall be reduced to ECU 60 per 100 kilograms if the agent or intermediary only does the transport operations. 3. Where Article 5 (2) of Regulation (EEC) No 3002/92 is applied, the contract may be concluded only after the intervention agency holding the products has received the communication in writing, referred to in the said paragraph. 4. With regard to the security referred to in paragraph 1, and in addition to the primary requirements provided for in Article 15 (3) of Regulation (EEC) No 2173/79, use of the products within six months of the conclusion of contract, for the benefit of the persons for whom the welfare institutions referred to in Article 1 (1) are responsible shall be a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (1), as last amended by Regulation (EC) No 3403/93 (2). In all cases where the security provided for in paragraph 2 has not been lodged the fact that the institution does not make use of agents or intermediaries pursuant to Article 3 (1) shall equally be a primary requirement. 5. With regard to the security referred to in paragraph 2 the primary requirement shall consist of the delivery of all the meat taken over, boned or cut where necessary. Article 7 Regulation (EEC) No 2848/89 is hereby repealed. Article 8 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1995. For the Commission Franz FISCHLER Member of the Commission ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I Precios de venta expresados en ecus por tonelada - Salgspriser i ecu/ton - Verkaufspreise, ausgedrueckt in ECU/Tonne - Ã Ã ©Ã ¬Ã Ã ² Ã °Ã ¹Ã «Ã Ã ³aaÃ ¹Ã ² aaÃ ªoeÃ ±Ã ¡aeueÃ ¬aaÃ ­aaÃ ² Ã ³aa Ecu Ã ¡Ã ­UE Ã ´ueÃ ­Ã ¯ - Selling prices expressed in ecus per tonne - Prix de vente exprimÃ ©s en Ã ©cus par tonne - Prezzi di vendita espressi in ecu per tonnellata - Verkoopprijzen uitgedrukt in ecu per ton - PreÃ §o de venda expresso em ecus por tonelada - Vaehimmaeishinnat ecuina tonnia kohden ilmaistuna - Minimipriser i ecu per ton Carne deshuesada - Udbenet koed - Fleisch ohne Knochen - Ã Ã ±Ã Ã ¡Ã ² Ã ·Ã ¹Ã ±ssÃ ² Ã ªueÃ ªÃ ¡Ã «Ã ¡ - Boneless beef - Viande dÃ ©sossÃ ©e - Carni senza osso - Vlees zonder been - Carne desossada - Luuton naudanliha - Benfritt koett >TABLE> ANEXO II - BILAG II - ANHANG II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II Direcciones de los organismos de intervenciÃ ³n - Interventionsorganernes adresser - Anschriften der Interventionsstellen - AEÃ ©aaÃ µÃ ¨Ã ½Ã ­Ã ³aaÃ ©Ã ² Ã ´Ã ¹Ã ­ Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¾Ã ­ Ã °Ã ¡Ã ±aaÃ ¬Ã ¢UEÃ ³aaÃ ¹Ã ² - Addresses of the intervention agencies - Adresses des organismes d'intervention - Indirizzi degli organismi d'intervento - Adressen van de interventiebureaus - EndereÃ §os dos organismos de intervenÃ §Ã £o - Interventioelinten osoitteet - Interventionsorganens adresser ITALIA: Ente per gli interventi nel mercato agricolo (EIMA) Via Palestro 81 I-00185 Roma Tel. 49 49 91 Telex 61 30 03 IRELAND: Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel. (01) 678 90 11, ext. 2278 and 3806 Telex 93292 and 93607, telefax (01) 661 62 63, (01) 678 52 14 and (01) 662 01 98